Citation Nr: 1543358	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  12-01 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for traumatic brain injury (TBI) with posttraumatic headaches, rated 10 percent disabling prior to August 1, 2012; rating 30 percent disabling from August 1, 2012 to November 30, 2014; and, 50 percent disabling from December 1, 2014.  

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney-at-Law



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to February 1995.

These matters came before the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

A September 2008 rating decision denied service connection for PTSD and denied the claim to reopen service connection for an acquired psychiatric disorder.  A December 2010 rating decision continued the 10 percent evaluation of service-connected TBI residuals prior to August 1, 2012.  In a January 2014 rating decision, the RO assigned a 30 percent disability rating, effective August 1, 2012.  In a January 2015 rating decision, the RO assigned a 50 percent disability rating, effective December 1, 2014.  

These matters were remanded in October 2014.

The Veteran has raised the issue of unemployability due to his service-connected residuals of a TBI.  The Court held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is raised by the record.  Pursuant to Rice, the issue of entitlement to a TDIU is currently before the Board since the issue of unemployability is raised by the record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The weight of the evidence shows that the Veteran has an acquired psychiatric disability, (specifically, mood disorder), as a result of a service-connected disability.

2.  For the period prior to December 1, 2014, the Veteran's migraine headaches are manifested by characteristic prostrating attacks occurring on an average once a month over the last several months, but not productive of severe economic inadaptability.

3.  For the period from December 1, 2014, the Veteran's migraine headaches result in a disability picture of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. §§ 3.303, 3.310 (2014).

2.  For the period prior to August 1, 2012, the schedular criteria for a 30 percent rating, but no higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. § 3.102, 3.159, 4.124a, Diagnostic Codes 8045, 8100 (2014).

3.  For the period prior to December 1, 2014, the schedular criteria for a disability rating in excess of 30 percent rating for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Codes 8045, 8100 (2014).

4.  For the period from December 1, 2014, the criteria for a disability rating in excess of 50 percent rating for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. § 3.102, 3.159, 4.124a, Diagnostic Codes 8045, 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In October 2009, a VCAA letter was sent to the Veteran with regard to his increased rating claim for TBI with residual post traumatic headaches.  Such letter notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letter has clearly advised the Veteran of the evidence necessary to substantiate his claim. 

A decision from the Court that provided additional guidance on the content of the notice that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increase compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In any event, the October 2009 notice complied with Vazquez.

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the October 2014 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains treatment records identified by the Veteran, to include records from the Social Security Administration (SSA).  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Per the remand instructions, the Veteran underwent VA examinations in January 2010, November 2010, August 2012, and December 2014 which will be discussed below.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the increased rating issue on appeal.

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  Service connection based solely on continuity is only possible for chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as psychoses, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In January 2014, the Veteran underwent a VA examination to assess the severity of his residuals of a TBI, wherein the examiner noted that while the Veteran was very pleasant and cooperative during his examination, there is a history of significant mood swings, anger episodes associated with fellow coworkers in the past.

In December 2014, the Veteran underwent a VA examination.  The examiner could not provide a diagnosis without resorting to speculation.  This, despite the fact that medical treatment records are replete with various psychiatric diagnoses.  The examiner essentially concluded that the Veteran was not credible and that his profile was consistent with individuals who malinger severe mental health.  See 12/01/2014 VBMS entry, C&P Exam.

In July 2014, the Veteran underwent an evaluation with a psychologist.  The examiner concluded that the Veteran has a mood disorder and that his traumatic brain injury with posttraumatic headaches aggravates his mood disorder.  See 02/09/2015 VBMS entry, VA Examination.  

In light of the findings of the January 2014 VA examiner and the opinion of the July 2014 VA examiner, the Board finds that the evidence is in relative equipoise and the claim will be granted based on the basis of the application of benefit of the doubt in the Veteran's favor.  In light of the contentions of the Veteran and the positive opinion of record, the Board finds that the Veteran's mood disorder is aggravated by his service-connected residuals of a TBI and service connection is warranted for a mood disorder.

In light of the grant of service connection for a mood disorder, the Board finds that the Veteran's claim of service connection for PTSD is moot, as all of his psychiatric symptomatology will be considered in assigning a disability rating.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Increased rating

The Board has reviewed all of the evidence in the Virtual folder.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Effective October 23, 2008, the protocol for evaluating TBI was revised.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008); 38 C.F.R. § 4.124, Note (5) (2012).  A veteran whose residuals of TBI are rated under a version of § 4.124a, diagnostic code 8045, may request review under diagnostic code 8045, irrespective of whether his disability worsened since the last review.  Id.

Under the revised Diagnostic Code 8045, effective October 23, 2008, there are three main areas of dysfunction that may result from TBI and have profound effects on functioning:  cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014). 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  The rater is to evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.  

The rater is to evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

The rater is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  

Also for consideration is the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Evaluation of Cognitive Impairment and Subjective Symptoms:  The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100- percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent rating if 3 is the highest level of evaluation for any facet.  38 C.F.R. § 4.124a, Diagnostic Code 8045. 

Note (1):  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Id.  

Note (2):  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id.  

Note (3):  "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id.  

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  Id.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, a noncompensable evaluation is warranted for migraines with less frequent attacks; a 10 percent evaluation is warranted for migraines with characteristic prostrating attacks averaging one in 2 months over last several months; a 30 percent evaluation is appropriate in cases of characteristic prostrating attacks occurring on an average of once a month over the last several months; and, a 50 percent rating is appropriate with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

Service connection is in effect for residuals of a TBI.  The Veteran sustained a TBI in 1993 when he was assaulted with a bat.

Upon review of the examination reports of record, the sole manifestation associated with his service-connected residuals of TBI are post-traumatic headaches.  

A July 2008 VA examination report reflects a diagnosis of traumatic brain injury, with brief loss of consciousness per the medical record.  The Veteran's subsequent migraine headaches are noted throughout the service medical record following his assault, which continue to the present.  He uses no medications for them.  They are aggravating to him and occur daily but they are not incapacitating for him.  They are less than likely to impair his function in jobs that require low levels of stress as this aggravates his headaches.  The Veteran would be less than likely to be impaired in isolated jobs and low level stress jobs.  This is not impairing his ability to perform ADLs or IADLs. The Veteran reported some memory loss and increased irritability and mood changes, which are as likely as not secondary to his head trauma and this should be further evaluated by pending psychology examination.

A January 2010 VA examination report reflects that there was no autonomic nervous system impairment.  The Veteran's gait was normal and he had no imbalance or tremors.  There was no muscle atrophy or loss of muscle tone or any rigidity or fasciculations.  He had some mild memory loss.  The examiner diagnosed residual migraine type post traumatic headaches.  See 01/12/2010 VBMS entry, VA Examination.  

In November 2010, the Veteran underwent an extensive neuropsychological evaluation.  See 11/05/2010 VBMS entry, Medical Treatment Record - Government Facility.  The examiner concluded that neurologic examinations have not revealed symptoms or signs directly attributable to the head injury.  Taken together, these results suggest that the 1993 assault resulted in a traumatic brain injury that was no more than mild in severity (concussion).  The examiner found no objective evidence of 'memory' limitation or other form of cognitive impairment that could be attributed to his history of a concussion in 1993.  The examiner found that the majority of cognitive performances on evaluation were within normal limits and diminished performances on select measures were likely to reflect insufficient effort.  Non-concussion related factors (pain, psychological difficulties, chemical dependency, secondary gain) were more likely to account for his report of cognitive limitation than the history of concussion itself.  

An August 2012 VA examination report reflects a normal neurological examination.  See 08/01/2012 VBMS entry, C&P Exam.  The examiner acknowledged the Veteran's complaint of mild memory loss, attention, concentration, or executive function but noted that it was without objective evidence on testing.  Id. at 12.  The only residuals noted were posttraumatic migraine headaches.  His social interaction was noted to be occasionally inappropriate, with a history of significant mood swings and anger episodes; however, this manifestation will be considered in rating his now service-connected mood disorder.  There were no neurobehavioral effects noted.  Id. at 15.  The examiner indicated that his only residuals were migraine headaches.  Id. at 15-16.

A December 2014 VA examination report reflects that the Veteran had no TBI residuals other than migraine headaches.  See 12/01/2014 VBMS entry, C&P Exam.  

In contemplation of the Veteran's headache symptomatology, the December 2008 VA evaluation reflects the Veteran's report of experiencing migraine type headaches several days during the week, which are described as a throbbing sensation, located across the top of the head, lasting from 1-5 hours with a pain rating between 5 and 10 on a 10-point scale.  See 12/16/2008 VBMS entry, VA Examination.  He reported some nausea, vomiting, and occasional dizziness.  He reported some photophobia and phonophobia with the headaches.  He denied any auras.  He reported stress being a major precipitating factor for the headaches.  

The January 2010 VA examination report reflects that the Veteran has had a headache for 70 days over the last three months which he rated as a 9 on a 10-point scale.  He also reported that his productivity in household work was reduced by half during the past three months due to his headaches.  He has no aura but will see some flashing lights in the morning whether he has a headache or not.  He occasionally will vomit and has nausea.  The headaches are painful, but he will work through them if he is unable to lie down.  He has hypersensitivity to bright lights and sound with his headaches.  He reported that his headaches are worse with stress.

The August 2012 VA examination report reflects the Veteran's report of ongoing problems with headaches that he describes in the frontal top of the head region that is throbbing that he rates as a 7 out of 10.  He began taking Propanolol a month prior, which helped reduce the headaches a little bit.  He had problems with bright lights.  Additionally, harsh sounds trigger headaches.  His headaches occur when he is stressed out and he has other emotional outburst problems associated with headaches as he becomes more irritable and more angry at times.  The examiner found that he experiences headache pain, pulsating or throbbing head pain and throbbing pain mainly on the top of the head every day of the week.  He had sensitivity to light and sound.  He reported that he gets headaches every day of the week, which last less than a day.  He has characteristic prostrating attacks which occur more frequently than once per month.  It was indicated that he does not have frequent prostrating and prolonged attacks of migraine headache pain.  The examiner noted that the impact on his work is that under certain conditions he has to rest in a dark room 4-5 times a week for several hours.

The December 2014 VA evaluation reflects that the Veteran continues to have daily headaches which occur on both sides.  He described the headaches as constant.  He takes Propanolol to allieve the headaches.  He was sensitive to light and sound.  He experienced nausea and vomiting two times per week.  The examiner checked the 'Yes' box indicating very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability but the examiner then checked the 'No' box with regard to whether the headache condition impacts his ability to work.  

Unfortunately, the examination reports conducted prior to August 2012 do not specifically address the rating criteria, such as whether the Veteran suffers from characteristic prostrating attacks occurring on an average once a month over the last several months.  However, as detailed hereinabove, the Veteran subjectively complained of sustaining headaches (rated as a 9) over the course of 70 days during a three month period, and he reported occasional nausea and vomiting.  He also reported sensitivity to light and painful headaches, worse with stress.  Due to such subjective reports, the Board finds that the Veteran's migraine headaches are manifested by characteristic prostrating attacks occurring on an average once a month.  Thus, for the period prior to August 1, 2012, the Board finds that a 30 percent disability rating is warranted pursuant to the diagnostic rating criteria for migraine headaches, 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The Board finds, however, that a rating in excess of 30 percent is not warranted for the period prior to December 1, 2014.  The medical evidence on file does not show that the Veteran's migraine headaches are productive of severe economic inadaptability for the period prior to December 1, 2014.  As detailed above, the August 2012 VA examiner indicated that he did not have frequent prostrating and prolonged attacks of migraine headache pain.  Likewise, the examiner explained that non-concussion related factors were more likely to account for his report of cognitive limitation than the history of concussion itself.  The majority of cognitive performances were within normal limits and diminished performances on select measures were likely to reflect insufficient effort.  The examiner specifically opined that the Veteran's service-connected TBI with residual posttraumatic headaches did not render the Veteran completely unable to maintain and sustain functional employment.  The Veteran reported that his unpredictable headaches might prevent him from maintaining gainful substantial employment, reporting that he has to rest 5 days a week for several hours in a dark room to calm down his headaches.  He reported that his headaches caused an increase in emotional outbursts that is associated with irritability and anger.  The examiner noted, however, that the Veteran did not show any cognitive deficits that were associated with his previous TBI, although it was acknowledged that the headaches could interfere with job performance.  Rather, the examiner found that the Veteran's mental health/behavior played an important role in his employment history.  Such employability limitations are addressed in the Remand below.  For the above reasons, the Board finds that a disability rating in excess of 30 percent is not warranted for the Veteran's migraine headaches for the period prior to December 1, 2014.  

For the period from December 1, 2014, a 50 percent rating is in effect in contemplation of his migraine headache symptomatology.  As detailed hereinabove, the December 2014 VA examiner specifically noted that he has prostrating and prolonged attacks of migraines productive of severe economic inadaptability.  Such disability rating constitutes the highest rating assignable under the current rating criteria for migraine headaches.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8100; see Grantham v. Brown, 114 F .3d 1156, 1158 (1997). 

Extraschedular considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate for the staged periods.  From December 1, 2014, the maximum rating has been assigned for migraine headaches, and such rating contemplates severe economic inadaptability.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the various aspects of the Veteran's disorder. 

The Veteran nor his representative have alleged during the appeal period that such an evaluation is inadequate for distinct symptomatology nor have they stated that such symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture. 

The Board finds that the diagnostic criteria are adequate for the service-connected disability.  Indeed, there is no indication that the Veteran experiences symptoms that are outside the range of that contemplated by the relevant diagnostic code.  Accordingly, referral for extraschedular consideration is not for application here.  

The Veteran's claim for a TDIU is discussed in the Remand below.


ORDER

For the period prior to August 1, 2012, a 30 percent disability rating for TBI with posttraumatic headaches is granted.

For the period prior to December 1, 2014, a disability rating in excess of 30 percent for TBI with posttraumatic headaches is denied.

For the period from December 1, 2014, a disability rating in excess of 50 percent for TBI with posttraumatic headaches is denied.  


REMAND

The December 2014 VA examination report reflects that the Veteran has worked at VA three days per week since 1997.  It was noted that he has a new case manager and was going to discuss his vocational options.  See 12/01/2014 VBMS entry, C&P Exam (DBQ Neuro Headaches).  The Veteran's vocational rehabilitation folder should be associated with the virtual folder.

In light of the grant of service connection for a mood disorder, the RO should rate the disability and readjudicate the claim for a TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's vocational rehabilitation folder with the virtual folder.

2.  In light of the grant of service connection for an acquired psychiatric disability, readjudicate entitlement to a TDIU.  If the benefit sought is not granted in full, the Veteran and his attorney should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and his attorney should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


